                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 UNITED STATES OF AMERICA                             )
                                                      )
               V.                                     )      2:20-CR-42
                                                      )      Wyrick/Greer
 JERRY LYNN MORRELL                                   )


               UNITED STATES’ RESPONSE TO MOTION TO CONTINUE

        Comes now the United States of America, by its counsel, B. Todd Martin, Assistant

 United States Attorney, for the Eastern District of Tennessee, in response to Motion to Continue

 Motion Deadline, Plea Deadline and Trial Date (Doc. 12) filed in this case.

        The United States has no opposition to the motion.

                                                      J. DOUGLAS OVERBEY
                                                      United States Attorney

                                           By:

                                                      B. TODD MARTIN
                                                      Assistant U.S. Attorney
                                                      BPR: 018785
                                                      220 West Depot Street, Ste. 423
                                                      Greeneville, TN 37743
                                                      todd.martin2@usdoj.gov
                                                      423/639-6759




                                             Page 1 of 1

Case 2:20-cr-00042-JRG-CRW Document 13 Filed 08/12/20 Page 1 of 1 PageID #: 27
